DETAILED ACTION
This action is responsive to the communication filed on 08/19/2021.
Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rick Scott Orloff (US Pub. No. 20180260578 herein after “Orloff”) and further in view of Beckwith et al (US Pub. No. 20140096270 herein after “Beckwith”).


As per claim 1, and similarly, claims 7 and 13, Orloff discloses a method, comprising: 
receiving, by a first computing system and from a second computing system, a request for access to a file included in a container at the second computing system, wherein the second computing system is remote from the first computing system, the file is encrypted, and the container includes code for use in accessing the file (Orloff, para[0022-0027,0033] requesting access to the encrypted file system element container, contact network based file storage system to re-obtain a key, may determine the viewer application appropriate for the file elements and transfer those applications as part of the encrypted file system element containers);
after receiving the request for access, determining, by the first computing system, that a user of the second computing system is authorized to access the file; and based at least in part on the user being authorized to access the file, sending, from the first computing system to the second computing system, a key for decrypting the file (Orloff, para[0016-0022,0041] file system permissions…the permissions may also determine access rules, the computing device may receive the decryption key, key properties and encrypted file system element rules).  
Orloff does not explicitly disclose based at least in part on the user being authorized to access the file, sending, from the first computing system to the second computing system, a key for decrypting the file.
However, Beckwith discloses after receiving the request for access, determining, by the first computing system, that a user of the second computing system is authorized to access the file; and based at least in part on the user being authorized to access the file, sending, from the first computing system to the second computing system, a key for decrypting the file (Beckwith, para[0015-0016,0033] private keys is employed in controlling access to the data within the data container…an executable sequence of instructions that attempts to match that public key to private keys carried by different computing devices, at least at times when attempts are made to access the data within the data container, processor circuits 250 are able to retrieve them and make them available for use in such comparisons). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Beckwith’s teaching of Secure Data Containers and Access Control into Orloff’s teaching of Self Destructing Portable Encrypted Data Containers because one of the ordinary skill in the art would have been motivated to provide secure access to the protected data.

As per claim 2, and similarly, claims 8 and 14, Orloff discloses the method of claim 1, further comprising: sending, from the first computing system to the second computing system, the container including the file and the code (Orloff, para[0027,0033,0039])(Beckwith, para[0018,0024]).  

As per claim 3, and similarly, claims 9 and 15, Orloff discloses the method of claim 2, further comprising: combining, by the first computing system, the file and the code into the container prior to sending the container to the second computing system (Orloff, para[0033])(Beckwith, para[0015]).  

As per claim 4, and similarly, claims 10 and 16, Orloff discloses the method of claim 3, further comprising: determining, by the first computing system, that the file is of a first type; determining, by the first computing system, that the code is able to access files of the first type; and selecting, by the first computing system, the code for inclusion in the container based at least in part on the file being of the first type and the code being able to access files of the first type (Orloff, para[0025-0034]).  

As per claim 5, and similarly, claims 11 and 17, Orloff discloses the method of claim 4, further comprising: determining, by the first computing system, an operating system of the second computing system; wherein selecting the code for inclusion in the container is further based at least in part on the operating system (Orloff, para[0025-0034]).
  
As per claim 6, and similarly, claims 12 and 18, Orloff discloses the method of claim 3, further comprising: encrypting, by the first computing system, the file prior to combining the file and the code into the container (Orloff, para[0014,0023]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448